Citation Nr: 0532020	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  00-17 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for 
patellofemoral chondromalacia, right knee, status 
postoperative, evaluated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for right knee 
instability associated with patellofemoral chondromalacia, 
right knee, status postoperative, evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from January 1967 to August 
1968, as well as active duty training in the Texas Air 
National Guard in February 1998.

This appeal arises from a December 1999 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs which granted service connection for 
patellofemoral chondromalacia, right knee, status 
postoperative, and assigned a 10 percent rating for that 
disability.  

In a September 2003 rating decision, the RO granted a 
separate 10 percent rating for right knee instability 
associated with patellofemoral chondromalacia, right knee, 
status postoperative.  A 10 percent rating was assigned for 
that disability, effective from August 2003.  

The issues of entitlement to service connection for 
peripheral neuritis and peripheral neuropathy, as well as 
entitlement to a temporary total rating were initially 
appealed and subsequently withdrawn by the appellant.  They 
are not in appellate status and will not be addressed in this 
Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran underwent VA examination of the knees in February 
2005.  The RO has not considered this evidence as it relates 
to the above-entitled claims.  Furthermore, the RO has not 
issued a Supplemental Statement of the Case (SSOC) regarding 
this matter.  Under the circumstances, this issue is not yet 
ripe for appellate review and must be remanded to the agency 
of original jurisdiction (AOJ) for the issuance of an SSOC 
and to ensure protection of the veteran's due process rights.  
See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 19.31 (2005).  The 
veteran specifically requested in September 2005 that the 
case be remanded to the AOJ for review of the additional 
evidence.

Accordingly, the case is REMANDED for the following:

Readjudicate the veteran's claims with 
consideration of all evidence received 
since the issuance of the most recent 
SSOC in December 2004, including the VA 
examination report dated in February 
2005.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


